                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

              Plaintiff,

v.                                                             CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

              Defendants.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                      DISPOSITIVE MOTIONS DEADLINE

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Extend

the Discovery Deadline, (Doc. 117), filed August 16, 2019. The parties ask to extend the

deadline for dispositive motions from August 29, 2019, to October 15, 2019. As grounds

for the extension, the parties state it would be a more efficient use of resources to focus

on the August 28, 2019, settlement conference, rather than briefing dispositive motions.

The Court, having considered the Motion and noting it is unopposed, finds that the

motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Unopposed Motion to Extend the

Discovery Deadline, (Doc. 117), is GRANTED, and the parties’ deadline for filing pretrial

motions, other than those relating to discovery, is October 15, 2019.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
